Citation Nr: 0911617	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In June 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers disorders of 
the bilateral knees that are a result of military service.  
Although cognizant of the additional delay that will result, 
the Board finds that another remand is necessary prior to 
further adjudication of the claims.

In this regard, the Board notes that the Veteran was afforded 
a VA examination in October 2008.  The examination report 
references treatment for the Veteran's knees in 2008, to 
include a total knee replacement of the left knee in October 
2008.  The most recent VA treatment record in the claims file 
is dated in April 2007.  Thus, another remand is required so 
that these outstanding, relevant VA treatment records may be 
associated with the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file). 

1.	Obtain all outstanding VA treatment 
records from the Columbia VA Medical 
Center, dated from April 2007 onward.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the November 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

